                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA, ex rel.
 SYNTHETIC TURF COUNCIL,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-102

        v.

 PATH TO PROSPERITY, INC., et. al,

                Defendants.


                                          ORDER

       Presently before the Court is the Relator’s Request for Voluntary Dismissal Without

Prejudice. (Doc. 11.) Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1) and Fed. R. Civ.

P. 41(a)(1)(A)(i), the Court accepts the voluntary dismissal of the above-captioned qui tam action

and hereby DISMISSES this action WITHOUT PREJUDICE. The Clerk shall TERMINATE

all motions and deadlines and CLOSE this case.

       SO ORDERED, this 23rd day of December, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
